 
FIFTH AMENDMENT TO
 
SERVICES AND DEVELOPMENT AGREEMENT
 
THIS FIFTH AMENDMENT TO SERVICES AND DEVELOPMENT AGREEMENT (the “Agreement”) is
made and entered into as of the 31st day of December, 2010, by and between NTS
MORTGAGE INCOME FUND, a Delaware corporation (“Fund”), and RESIDENTIAL
MANAGEMENT COMPANY, a Kentucky corporation (“Residential”).
 
R E C I T A L S
 
A.   Effective as of January 1, 2009, Fund and Residential entered into that
certain Services and Development Agreement, as amended by that certain First
Amendment to Services and Development Agreement dated as of December 31, 2009,
that Second Amendment to Services and Development Agreement dated as of March
31, 2010, that Third Amendment to Services and Development Agreement dated as of
June 30, 2010 and that Fourth Amendment to Services and Development Agreement
dated as of September 30, 2010 (collectively, the “Agreement”), which provided
that Residential would manage, develop and operate the Fund’s real properties as
set forth in the Agreement;
 
B.   The Term of the Agreement was extended until December 31, 2010;
 
C.   Fund and Residential now desire to further extend the Term of the Agreement
through March 31, 2011, and to modify Section 2.2 thereof.
 
NOW, THEREFORE, in consideration of their mutual undertakings, IT IS AGREED by
and between the parties hereto as follows:
 
1.           As of the date of this Fifth Amendment, the Term of the Agreement
is hereby extended through March 31, 2011.
 
2.           Section 2.2 of the Agreement is hereby modified and amended to read
as follows:
 
“Subject to Section 2.3 hereof, the term of this Agreement shall be for a period
commencing on the effective date hereof and ending on March 31, 2011 (the
“Term”).”
 
        3.   Section 2.3 of the Agreement is hereby amended and modified to read
as follows:
 
“This Agreement may be renewed only by written agreement of both parties on or
before the expiration of the Term.”
 
4.           This Fifth Amendment may be signed in multiple counterparts, and,
when counterparts are executed by all parties, such counterparts shall be deemed
an original instrument.
 
5.           The parties agree that except as expressly amended or modified
above, the Agreement shall remain in full force and effect.
 

 
 
 


 
IN WITNESS WHEREOF, the parties have entered into this Fourth Amendment to
Services and Development Agreement as of the date first written above.
 
 

 
FUND:
         
NTS MORTGAGE INCOME FUND, a Delaware
corporation
                   
By:
/s/ Brian F. Lavin      
Brian F. Lavin
     
President
               
RESIDENTIAL:
         
RESIDENTIAL MANAGEMENT COMPANY, a
Kentucky corporation
                   
By:
/s/ Gregory A. Wells      
Gregory A. Wells
     
Executive Vice President
 

 
 